      Case 3:21-cv-00286-G Document 2 Filed 02/09/21                 Page 1 of 16 PageID 3



                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

ARACELI MARTINEZ,                                 §
                                                  §
                Plaintiff                         §
                                                  §
vs.                                               §        CIVIL ACTION NO. 3:21-CV-286
                                                  §
TARGET CORPORATION,                               §
                                                  §
                                                  §
                Defendants.                       §               JURY TRIAL DEMANDED


                             PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW Plaintiff, Araceli Martinez (“Martinez” or “Plaintiff”), complaining of

Defendant Target Corporation (“Target” or “Defendant”), and for causes of action would

respectfully show the Court as follows:

                                                  I.

                                            Introduction

        1.01    Plaintiff brings this action for sex, race, and age harassment and unlawful retaliation

under Title VII, the ADEA, and the Texas Commission on Human Rights Act. Plaintiff further

brings this action for disability discrimination in violation of the ADA. Plaintiff alleges that

Defendant, through its agents, engaged in a pattern of sex and race, and age harassment. When

Plaintiff complained to management and Human Resources, no action was taken and Plaintiff’s

health continued to deteriorate under a hostile environment. Plaintiff’s health ultimately deteriorated

to the point where she could no longer work and had to go on short term leave, then long term leave,

and finally permanent disability.

        1.02    Plaintiff attempted to report the verbal and physical harassment on several occasions,


Plaintiff’s Original Complaint                                                                  Page 1
     Case 3:21-cv-00286-G Document 2 Filed 02/09/21                   Page 2 of 16 PageID 4



but no remedial action was taken to alleviate the hostile work environment.

                                                  II.

                                              PARTIES

        2.01    Plaintiff Araceli Martinez is an individual who resides at 3209 Blue Ash Lane, Euless

Texas 76040-7744, and may be contacted through the undersigned counsel. .

        2.02 Defendant Target Corporation has its home offices in Minneapolis Minnesota and is

authorized to do business in Texas. Defendant may be served through its registered agent for service

in Texas, C T Corporation System located at 1999 Bryan Street, Suite 900, Dallas, Texas 75201-

3136.

                                                III.

                                  JURISDICTION AND VENUE

        3.01    The jurisdiction of this Court is invoked pursuant to the Texas Human Rights Act

(“THRA”), Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. (“Title

VII”), Age Discrimination in Employment Act (“ADEA”), the American with Disabilities Act

(“ADA”), and through the doctrine of supplemental jurisdiction.

        3.02    Venue for all causes of action stated herein lies in the Northern District of Texas

because the acts alleged in this complaint took place in whole or in part within the boundaries of this

District, pursuant to 28 U.S.C. § 1391.

        3.03    All conditions precedent to suit have been satisfied, as Plaintiff filed a timely charge

of discrimination with the United States Equal Opportunity Commission and received her Notices of

Right to Sue within 90 days of the filing of this action. (See Exhibit A attached hereto).

        3.04    Defendant Target has, at all relevant times, employed over twenty (20) employees in

the current or preceding calendar year.

        3.05    Defendant, Target is an employer within the meaning of the Texas Human Rights


Plaintiff’s Original Complaint                                                                   Page 2
     Case 3:21-cv-00286-G Document 2 Filed 02/09/21                   Page 3 of 16 PageID 5



Act, the ADA, the ADEA, and Title VII.

                                                   IV.

                                       FACTUAL ALLEGATIONS

        4.01       Plaintiff is a 60-year-old Hispanic female and was employed by Target from

approximately December 18, 2016 until her constructive discharge on October 4, 2018.

        4.02       Plaintiff was hired to work in the Defendant’s warehouse located at 1401 W. Glade

Drive, Euless, TX 76039 and on their sales floor, but later in time only worked at the warehouse.

        4.03       Almost immediately after Plaintiff started working in the warehouse, she became the

victim of harassment based on her age, religion, nationality and gender. Her coworkers openly

abused her in the workplace by calling her pejorative names that referred to these inalienable

characteristics.

        4.04       Among the statements that Plaintiff endured from her coworkers were the following:

            •      I want to shut her up, I need a gun;

            •      Stupid Christian;

            •      I'm going to shoot the Messenger;

            •      God resurrected a piece of sh_t.

            •      Not even my grandmother is that faithful;

            •      Mexican dog, stupid Mexican;

            •      Nobody understands the words coming out of your mouth;

            •      Woof Woof; and

            •      that's the wrong refugee you brought up;

        4.05       Many times when the workers made the above referenced comments, they would also

make barking or growling noises when she said good morning to them, or whenever she spoke



Plaintiff’s Original Complaint                                                                 Page 3
     Case 3:21-cv-00286-G Document 2 Filed 02/09/21                    Page 4 of 16 PageID 6



Spanish, or on the walkie talkie. The reference to a dog and the making of barking noises is

particularly demeaning to people of Mexican heritage.

        4.06    Plaintiff reported to Target’s Human Resource (“HR”) representative, “Jaime” that

she had numerous written transcripts and phone recordings of coworkers and supervisors making

racist comments, gestures and epithets to her and in front of her on a daily basis. Plaintiff further

reported to management that this conduct caused her severe emotional distress.

        4.07 Plaintiff also reported to management how a supervisor for store surveillance, Brian,

make a mixed sexual national origin comment about “wanting to do her doggy style” after seeing her

in jeans on a Saturday. All of this caused Plaintiff severe emotional distress.

        4.08     When Plaintiff requested a department or shift transfer, Jaime told her that he had no

other available positions, and that she should talk to Daniel, her Supervisor, to see if he had anything

available. During this same conversation, Jaime told Plaintiff that as a Hispanic, he had been

through similar experiences and her best option would be to quit and find another job. He blamed

his coworkers, then began yelling at her, saying that she was going to quit very soon. Consequently,

Jaime, a member of HR, made no attempt to resolve the issue, but instead proposed to remove

Plaintiff.

        4.09     Plaintiff also went to complain to Samantha, the store manager, and reported the

same events and comments. Samantha replied that she did not want to involve herself in any drama,

and if Plaintiff disliked her work environment, she should quit and find another job.

        4.10    Target did not perform a proper investigation into Plaintiff's complaints. As a result,

the hostile work environment persisted, and Plaintiff continued to be emotionally distressed.

        4.11     In addition to being the object of verbal and at times physical abuse, which took the

form of hair pulling at Plaintiff's her work-station, Plaintiff also observed that Target disregarded its




Plaintiff’s Original Complaint                                                                    Page 4
     Case 3:21-cv-00286-G Document 2 Filed 02/09/21                  Page 5 of 16 PageID 7



own policies regarding taking time off. On several occasions, Plaintiff observed how younger non-

Hispanic females would ask their supervisor for time off at the last minute and were allowed to take

off work. When Plaintiff submitted her request for time off weeks in advance, Plaintiff would

receive no response. Plaintiff had to go to the store manager to request time off. The store manager

then told her that if she took time off, she would have to call in every morning at 4 a.m. to say that

she was sick. No one else was required to do this as a condition to receiving time off.

        4.12 On another occasion, on or about January 17, 2018, Plaintiff was unfairly disciplined

for reporting to work as directed by her supervisor. The discipline was for reporting to work on an

unscheduled workday, even though she was following her supervisors’ instructions.

        4.13     Plaintiff observed that several non-Hispanic, younger workers were allowed to come

to work on an unscheduled day without notice. They would ask to be put on the schedule and were

allowed to remain for the entire workday, even though they were not originally scheduled to work on

that day. Plaintiff was never afforded the same opportunities, and was instead reprimanded for

working on a day when she was not scheduled, and despite being told to come in.

        4.14     Plaintiff reported to work as usual, thinking that she was back on her original

schedule. She never intentionally disregarded any schedule. Target has claimed that Plaintiff

“knowingly began working on a day she was not scheduled to work,”. This is false.

        4.15    After working almost three hours that day, the team leader “Kimberly” came to her

and yelled at her, telling her that she was not on schedule and to wait because she was calling Jaime

immediately. When Plaintiff tried to explain that she had spoken to her supervisor Daniel the day

before and he told her to report to work “as usual”, Kimberly refused to let her utter another word

until Jaime arrived.

        4.16    When Jaime arrived at the scene, he reprimanded Plaintiff like a child in front of




Plaintiff’s Original Complaint                                                                 Page 5
     Case 3:21-cv-00286-G Document 2 Filed 02/09/21                  Page 6 of 16 PageID 8



other employees. He first waived his finger at her and then at the door, commanding her to leave

and go home. Plaintiff tried to explain that there had to be a misunderstanding because Daniel told

her to report to work as usual, and that there had been other instances in which employees

complained the board’s posted schedule was incorrect and worked, but Jaime ordered Plaintiff to

clock out immediately and go home. Feeling devastated and humiliated, Plaintiff clocked out, and

went home.

        4.17    The following day, Jaime told Plaintiff that she had created a “grave problem” for

clocking in on a day that was not on her schedule. Jaime then issued Plaintiff a probation write-up

and told Plaintiff that she would be on probation for six months and under close scrutiny, and she

“would be terminated if there were any issues before the probation period ended”. Plaintiff asked to

see the probation write-up, but Jaime denied her request.

        4.18    As Target knows, this rule regarding clocking in on unscheduled days is

inconsistently enforced. Many employees report to work on days when they are not scheduled, and

without giving them any warnings or “Counseling” for “unacceptable conduct,” their supervisors

immediately assign them work for the day. Following Plaintiff’s reprimand, a coworker, “Scott”,

asked Plaintiff why she had gotten into so much trouble for clocking in on an unscheduled day.

When Plaintiff explained what had happened, he confirmed that a lot of Target employees regularly

appeared for work, and worked on days when they were not scheduled, but were never reprimanded.

        4.19    Scott told Plaintiff that he never checked his schedule, as he always came in and just

clocked in. If he was not scheduled to work that day, the machine would beep and his supervisor

would just come over to the timeclock and punch in an authorization code. Plaintiff observed this

practice with several other younger and non-Hispanic, American employees.

        4.20     Plaintiff called Target’s Employee Relations Integrity Hotline to complain in Spanish




Plaintiff’s Original Complaint                                                                 Page 6
     Case 3:21-cv-00286-G Document 2 Filed 02/09/21                  Page 7 of 16 PageID 9



about everything that had happened to her. Plaintiff reported that management would not let her

work in a different department, or on a different shift. Plaintiff did not know until after hanging up

and receiving an incomplete English-translated complaint that the Hotline employee had excluded

specific details and instances that Plaintiff described concerning discrimination and the hostile work

environment.

        4.21    Target displays a complete disregard of its rules in favor of American employees and

strict enforcement on those of Mexican national origin. Plaintiff believes and therefore asserts that

Target has used its rules selectively in order to punish Plaintiff for her reporting harassment and

discrimination in the workplace. The temporal proximity between Plaintiff’s complaint and her

disciplinary action two days later raises the inescapable inference that Target punished Plaintiff in

retaliation for her protected activity, and because of her age and national origin.

        4.22    Plaintiff became more distressed and ultimately sought medical attention and

professional counseling.

        4.23    At the recommendation of her doctor, Plaintiff sought short term, and then long term

disability for severe stress. Her last active day of employment was October 4, 2018.

        4.24    Plaintiff has since been placed on long-term disability leave and is now on Social

Security disability because of the stress that she endured at the hands of Target.

        4.25    Plaintiff has suffered financial damages, continuing emotional distress, and has been

told by her doctors that she cannot work until further notice.




Plaintiff’s Original Complaint                                                                 Page 7
    Case 3:21-cv-00286-G Document 2 Filed 02/09/21                   Page 8 of 16 PageID 10



                                                  V.

                                      CAUSES OF ACTION

                                             First Count

                      Sex Discrimination In Violation of 42 U.S.C. § 2000 e

        5.01    The foregoing paragraphs of this Complaint are incorporated in this Count by

reference as if set forth at length herein verbatim.

        5.02    Defendant has discriminated against Plaintiff by subjecting her to discrimination

because of her sex with respect to the terms and conditions of her employment, by treating Plaintiff

differently during her employment, and by treating Plaintiff differently and requiring her to work in

a hostile work environment where she was repeatedly verbally and physically abused because of her

gender. Defendant retaliated against Plaintiff after she complained about sex discrimination in the

terms and conditions of her employment, so that Defendant thereby intentionally engaged in

unlawful employment practices prohibited by 42 U.S.C. § 2000e et seq..

        5.03    All conditions precedent to filing this action for discrimination under federal law have

been met. Plaintiff timely filed her charge of discrimination on the basis of sex. Plaintiff received a

Notice of Right to Sue letter within the 90 days prior to filing this lawsuit.

        5.04    Defendant has engaged in a single continuous course of conduct of discrimination

against Plaintiff because of her sex and by subjecting Plaintiff to a sexually hostile environment in

order to destroy Plaintiff, her career, and her personal life.

        5.05     Such discrimination by Defendant against Plaintiff was intentional. Accordingly,

Plaintiff is entitled to recover damages from Defendant for back pay, front pay, future pecuniary

losses, emotional pain and suffering, inconvenience, loss of enjoyment of life, and other non-

pecuniary losses. Further, this discrimination was done by Defendant with intentional malice or with




Plaintiff’s Original Complaint                                                                   Page 8
    Case 3:21-cv-00286-G Document 2 Filed 02/09/21                    Page 9 of 16 PageID 11



reckless indifference to Plaintiff’s protected rights. Such discrimination constitutes gross, wanton,

reckless, and/or intentional violation of Plaintiff’s rights under Title VII. Plaintiff is therefore also

entitled to recover punitive damages in a sum which is in excess of the minimum jurisdictional limit

of this Court. Plaintiff is also entitled to recover all costs of court and attorneys’ fees.

                                                  VI.

                                            Second Count

                                         Sex Discrimination

                         In Violation of Chapter 21 of Texas Labor Code

        6.01     The foregoing paragraphs of this Complaint are incorporated in this Count by

reference as if set forth at length herein verbatim.

        6.02     Defendant employs at least fifteen (15) employees and is an employer within the

meaning of the Texas Human Rights Act.

        6.03     Conditions precedent to filing this action for discrimination under Texas state law

have been met. Plaintiff timely filed her charge of discrimination on the basis of sex with the Texas

Commission on Human Rights. Plaintiff filed the instant action more than 180 days after the filing

of the charge.

        6.04     Defendant Target has violated the Texas Human Rights Act, Texas Labor Code

§21.001 et seq, by discharging Plaintiff and/or discriminating against Plaintiff in connection with her

compensation, terms, and conditions or privileges of employment because of Plaintiff’s sex.

Defendant, Target, has engaged in a single continuous course of conduct of discrimination against

Plaintiff because of her sex in order to destroy Plaintiff, her career, and her personal life.

        6.05     Such discrimination by Target against Plaintiff was intentional. Accordingly,

Plaintiff is entitled to recover damages from Target for lost wages from teaching opportunities that



Plaintiff’s Original Complaint                                                                    Page 9
   Case 3:21-cv-00286-G Document 2 Filed 02/09/21                      Page 10 of 16 PageID 12



Plaintiff could have otherwise performed but for her constructive discharge , front pay, past and

future pecuniary losses, emotional pain and suffering, inconvenience, loss of enjoyment of life, and

other non-pecuniary losses. Further, this discrimination was done by Defendant with malice or with

reckless indifference to Plaintiff’s state-protected rights. Plaintiff therefore is also entitled to recover

punitive damages in a sum which is in excess of the minimum jurisdictional limit of this Court.

Plaintiff is also entitled to recover all costs of court, attorneys’ fees, and expert fees as allowed by

Texas Labor Code Ann. §21.259.

                                                   VII.

                                              Third Count

           National Origin Discrimination and Retaliation under 42 U.S.C. § 2000e

                                 and Chapter 21 of Texas Labor Code

        7.01    The foregoing paragraphs of this Complaint are incorporated in this Count by

reference as if set forth at length herein verbatim.

        7.02    Plaintiff is an employee within the meaning of Title VII and Chapter 21 of the Texas

Labor Code.

        7.03    Defendant is an employer within the meaning of Title VII. 42 U.S.C. § 2000e(b).

        7.04    Plaintiff timely filed with the Equal Employment Opportunity Commission and the

Texas Human Rights Commission a charge of discrimination for national origin discrimination and

retaliation against Defendant. Plaintiff received notices of the Right to Sue from the E.E.O.C.

within ninety (90) days of the filing of this Complaint.. (See Exhibit A)

        7.05    As a result of Defendants’ unlawful employment practices, Plaintiff has suffered

damages including lost wages, front pay, past and future pecuniary losses, emotional pain, and

suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary losses,

and seeks to recover for those sums.



Plaintiff’s Original Complaint                                                                     Page 10
   Case 3:21-cv-00286-G Document 2 Filed 02/09/21                   Page 11 of 16 PageID 13



        7.06    Defendant’s action in taking retaliation against the Plaintiff for her complaints about

discriminatory treatment and unlawful employment practices was intentional, willful and malicious

so that Plaintiff is entitled to recovery of exemplary damages.

                                                 VIII.

                                             Fourth Count

        Disability Discrimination in Violation of the Americans With Disability Act 4

                                 and Chapter 21 of the Texas Labor Code

        8.01    Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth at

length verbatim.

        8.02    Defendant's discriminatory and retaliatory treatment towards the Plaintiff has caused

her to be permanently disabled and unable to find gainful employment.

        8.03     Plaintiff has made known her disability to Defendant in the form of severe and

paralyzing stress. Plaintiff repeatedly requested an accommodation in the form of a transfer to

another workspace. Plaintiff has shown that she can perform the essential functions of the job with a

reasonable accommodation. Defendant declined to accommodate Plaintiff's perceived and actual

disability by failing to accommodate Plaintiff, and Plaintiff's condition deteriorated such that she is

now permanently disabled and unable to work for a living.

        8.04    Defendant retaliated against Plaintiff by terminating her for reporting protected

activity. The discrimination and harassment caused by Defendant was severe and pervasive.

        8.05    Plaintiff timely filed with the Equal Employment Opportunity Commission a charge

of discrimination for retaliation against Defendant on or about April 9, 2018. Plaintiff received

notices of the Right to Sue from the E.E.O. C. and within ninety (90) days of the filing of this

Complaint. (See Exhibits A).

        8.6     As a result of Defendant’s unlawful employment practices, Plaintiff has suffered


Plaintiff’s Original Complaint                                                                 Page 11
   Case 3:21-cv-00286-G Document 2 Filed 02/09/21                   Page 12 of 16 PageID 14



damages including lost wages, front pay, past and future pecuniary losses, emotional pain and

suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary losses,

and seeks to recover for those sums.

                                                 IX.

                                            Fifth Count

       Age Discrimination in Violation of the Age Discrimination in Employment Act

                   29 U.S.C. § 626(e) and Chapter 21 of the Texas Labor Code

        9.01    Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth at

length verbatim.

        9.02    Plaintiff is an employee within the meaning of Title VII and Chapter 21 of the Texas

Labor Code.

        9.03    Defendant is an employer within the meaning of the ADEA 29 U.S.C. § 626(e).

        9.04    Plaintiff timely filed with the Equal Employment Opportunity Commission and the

Texas Human Rights Commission a charge of discrimination for age discrimination and retaliation

against Defendant. Plaintiff received notices of the Right to Sue from the E.E.O.C. within ninety

(90) days of the filing of this Complaint. (See Exhibits A)

        9.05    As a result of Defendants’ unlawful employment practices, Plaintiff has suffered

damages including lost wages, front pay, past and future pecuniary losses, emotional pain, and

suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary losses,

and seeks to recover for those sums.

        9.06    Defendant’s action in taking retaliation against the Plaintiff for her complaints about

discriminatory treatment and unlawful employment practices was intentional, willful and malicious

so that Plaintiff is entitled to recovery of exemplary damages.




Plaintiff’s Original Complaint                                                                 Page 12
   Case 3:21-cv-00286-G Document 2 Filed 02/09/21                 Page 13 of 16 PageID 15



                                                 X.

                                           Sixth Count

                                         Attorneys’ Fees

        10.01 Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth at

length verbatim.

        10.02 The preparation and filing of this Complaint has necessitated the hiring of attorneys.

Plaintiff seeks to recover reasonable and necessary attorneys’ fees as allowed by Title VII and the

Texas Human Rights Act.

                                                XI.

                                      Jury Trial Demanded

        11.01 Plaintiff demands trial by a jury of all claims as allowed by statute and common law.

                                                XII.

                                               Prayer

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be cited to

appear and answer herein and that upon final trial Plaintiff have and recover the following relief

against Defendants:

        1)      Judgment for actual damages in the amount of past and future lost earnings and

                benefits, and damages to past and future earnings capacity and past and future

                medical counseling expenses;

        2)      Judgment for past and future pecuniary losses, emotional pain and suffering,

                inconvenience, loss of enjoyment of life, and other non-pecuniary losses.

        3)      Damages for past and future mental anguish, emotional distress, and physical

                distress;




Plaintiff’s Original Complaint                                                              Page 13
   Case 3:21-cv-00286-G Document 2 Filed 02/09/21                  Page 14 of 16 PageID 16



        4)      Reinstatement to full tenured position, with full seniority;

        5)      Prejudgment and post-judgment interest at the maximum legal rate;

        6)      Attorneys’ fees;

        7)      Expert fees;

        8)      Punitive and Exemplary Damages in an amount to be determined by the trier-of-fact ;

        9)      All costs of court; and

        10)     Such other and further relief to which Plaintiff may be justly entitled.



Date: February 8, 2021                                 Respectfully submitted,

                                                       KILGORE & KILGORE, PLLC




                                               By:     Nicholas A. O’Kelly
                                                       NICHOLAS A. O’KELLY
                                                       State Bar No. 15241235
                                                       nao@kilgorelaw.com
                                                       Kilgore Law Center
                                                       3109 Carlisle Street
                                                       Dallas, TX 75204-2471
                                                       (214) 969-9099 - Telephone
                                                       (214) 953-0133 - Facsimile

                                                       ATTORNEY FOR PLAINTIFF
                                                       ARACELI MARTINEZ




Plaintiff’s Original Complaint                                                             Page 14
              Case 3:21-cv-00286-G DocumentEXHIBIT   A
                                            2 Filed 02/09/21                                    Page 15 of 16 PageID 17

EEOC Form 161-B (11/16)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                        NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:    Araceli G. Martinez                                                            From:    Dallas District Office
       3209 Blue Ash Lane                                                                      207 S. Houston St.
       Euless, TX 76040                                                                        3rd Floor
                                                                                               Dallas, TX 75202




       D         On behalf of person(s) aggrieved whose identity is
                 CONFIDENTIAL (29 CFR §1601.l(a))

 EEOC Charge No.                                        EEOC Representative                                             Telephone No.

                                                        Dennis G. Guzman,
450-2018-03669                                          Investigator                                                    (972) 918-3594
                                                                                   (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:

Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

       CK]       More than 180 days have passed since the filing of this charge.

       D         Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                 be able to complete its administrative processing within 180 days from the filing of this charge.

       CK]       The EEOC is terminating its processing of this charge.

       D         The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
       []]       The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                 90 DAYS of your receipt of this Notice. otherwise, your right to sue based on the above-numbered charge will be lost.


       D         The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                 you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.


                                                                          On behalf of the Commission




                                                                                                                        November 10, 2020
 Enclosures(s)                                                        Belinda F. McCallister,                                 (Date Mailed)

                                                                         District Director

 cc:          Shelly Ready                                                            Nicholas A. O'Kelly
              Sr. Employee Relations Paralegal                                        Attorney
              TARGET CORPORATION                                                      Kilgore Law Center
              33 S. 6th Street                                                        3109 Carlisle Street
              Mailstop 1810                                                           Dallas, TX 75204-1194
              Minneapolis, MN 55402
              Case 3:21-cv-00286-G DocumentEXHIBIT   A
                                            2 Filed 02/09/21                                    Page 16 of 16 PageID 18

EEOC Form 161-B (11/16)                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                        NOTICE OF RIGHT TO SUE {ISSUED ON REQUEST)
To:    Araceli G. Martinez                                                            From:    Dallas District Office
       3209 Blue Ash Lane                                                                      207 S. Houston St.
       Euless, TX 76040                                                                        3rd Floor
                                                                                               Dallas, TX 75202




       D         On behalf of person(s) aggrieved whose identity is
                 CONFIDENTIAL (29 CFR §1601.l(a))

 EEOC Charge No.                                        EEOC Representative                                             Telephone No.

                                                        Dennis G. Guzman,
450-2019-00023                                          Investigator                                                    (972) 918-3594
                                                                                   (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Acf"{GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

       cg]       More than 180 days have passed since the filing of this charge.

       D         Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                 be able to complete its administrative processing within 180 days from the filing of this charge.
       [KJ       The EEOC is terminating its processing of this charge.

       D         The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:

       m         The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                 90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will beiO$l

       D         The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                 you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.


                                                                          On behalf of the Commission




                                                                                                                        November 10, 2020
 Enclosures(s)                                                        Belinda F. Mccallister,                                 (Date Mailed)
                                                                         District Director

 cc:          Shelly Ready                                                            Nicholas A. O'Kelly
              Sr. Employee Relations Paralegal                                        Attorney
              TARGET CORPORATION                                                      Kilgore Law Center
              33 S. 6th Street                                                        3109 Carlisle Street
              Mailstop 1810                                                           Dallas, TX 75204-1194
              Minneapolis, MN 55402
